Citation Nr: 1340578	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-24 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which effectuated a December 2009 Board decision that granted service connection for PTSD.  The February 2010 rating decision assigned an initial noncompensable disability rating, effective December 21, 2006.  In July 2010, however, the RO increased the rating to 30 percent effective December 21. 2006.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is associated with his appeal.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records therein that are not also in the paper claims file.


FINDING OF FACT

The Veteran's PTSD is not productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The appeal arises from an initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 476, 490 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) (West 2002) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Thus VA's duty to notify in this case has been satisfied.  See Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include private treatment records, VA examination reports, and statements from the Veteran and his spouse.  Further, the Veteran has been medically evaluated on several occasions, including January 2008 and March 2010, in conjunction with his claim for PTSD.  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled.

Neither the Veteran nor his representative have asserted, nor is it evident from the record that any additional evidence relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such error is harmless and does not prohibit consideration of this matter on the merits.  

Applicable Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran contends that he is entitled to a higher disability rating for his PTSD, which was initially rated as noncompensably disabling by the February 2010 rating decision, effective December 21, 2006.  It was subsequently increased to 30 percent effective December 21, 2006.  Under Diagnostic Code 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 
	
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Although the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

On VA examination in January 2008, the Veteran reported that he does not like to be confined because he becomes anxious and panics.  The Veteran also complained of transitory periods of irritability, hypervigilance, exaggerated startled responses, and nightmares.  He denied a history of assaultiveness.  He reported a suicide attempt in 1977.  He relayed that he had been divorced twice and had been married to his third wife since 1996 and that he had three adult children from a previous relationship.  He stated that he was close to his son but not his daughters.  The Veteran stated that he was very close to his brothers, maintained a steady relationship with his mother, had lots of friends, and described him and his wife as social.  He reported that his leisurely pursuits involved building hot rods, attending car shows, and playing on the computer.  He also reported that he had been employed as a mechanic for twenty years, and was considering retirement. 

Examination revealed that the Veteran's speech was spontaneous, clear and coherent.  He used humor appropriately and his mood was good.  The examiner noted that the Veteran was able to do serial sevens, was oriented in all spheres, and his judgment and insight were intact.  The Veteran's remote and recent memory was normal, with his immediate memory being mildly impaired.  He had good impulse control.  There were no delusions or hallucinations or obsessive or ritualistic behaviors.  The examiner also indicated that there were no complaints of panic attacks.  The examiner assigned a GAF score of 65 and concluded that the Veteran did not meet the DSM-IV criteria for PTSD as his symptoms were subclinical and did not seem to interfere with his functioning.  

During a diagnostic interview with a private psychologist in September 2009, the Veteran reported that his PTSD symptoms had worsened since his retirement in October 2008.  He reported having flashbacks, nightmares, avoiding traumatic psychological cues, issues with confinement.  He also stated that he does not know how to relate to non-veterans and as a result, all of his friends were veterans.  He reported that he is social with his wife and a group of friends, and noted that they go to car shows regularly.  He reported that he feared emotional attachment because he worries about the sudden loss of loved ones.  He complained of poor sleep, explosive anger, and relayed that he carries an oxygen tank with him at all times due to his anxiety.  He also stated that his concentration was poor and he was hypervigilant.  His spouse, who was also present at the interview, reported that the Veteran was detached from her and the children.  She also reported that he would yell in his sleep and fight with his pillow.  She concurred with her husband's complaints of poor concentration and explosive anger.  

The psychologist noted that the Veteran's hygiene was adequate and that he was mostly relaxed except when recalling stressors.  The Veteran's mood was somewhat dysphoric and his affect was appropriate to the content of what he said.  In another portion of the report, the examiner noted that the Veteran had a restricted range of affect.  He was oriented in all spheres and his memory was intact.  The psychologist diagnosed PTSD and opined that the Veteran's symptoms satisfied the DSM-IV criteria.  He was assigned a GAF score of 51. 

At a Board hearing in September 2009, conducted for the purposes of adjudicating this claim of entitlement to service connection for PTSD, the Veteran testified that his memories of service made him quiet and withdrawn.  He stated that he strongly dislikes being in traffic and seeks alternate routes in an effort to avoid traffic lights and the feeling of being boxed in by other vehicles.  He also stated that he did not like locked doors.  The Veteran also testified that he preferred to be alone, was often irritable, and had angry outbursts.  He reported panic attacks, which he described as feeling trapped and uptight.  His spouse, who was also present at the hearing, again stated that her husband tossed and turned in his sleep, fought with his pillow, and yelled out names while asleep.  She complained that he had difficulty establishing relationship with others.  She also reported that he did not like to be in fenced in areas, was troubled by loud noises, and took an oxygen tank wherever he went.  

On VA examination in March 2010, the Veteran reported episodic depression which would last several days.  He stated that he now had constant anxiety, nightmares on a nightly basis, and flashbacks two to three times per week.  He noted that he had a diminished interest in daily activities and continued to feel detached from others.  He complained that his difficulty with sleep caused day time fatigue, and issues with concentration.  He again complained of irritability, hypervigilance, exaggerated startled responses, and depression.  He reported that he retired in October 2008.

Examination revealed that there was no impairment of thought process or communication.  There were no delusions, hallucinations, or inappropriate behavior.  There were no current suicidal or homicidal thoughts or intent.  The examiner found that the Veteran was able to maintain personal hygiene, was oriented in all spheres, and had no memory impairment.  There was no evidence of obsessive or ritualistic behavior, no impaired impulse control, and the Veteran's rate and flow and speech was normal.  The examiner indicated that the Veteran had moderate to severe panic attacks two times per week which caused him to avoid certain situations, and a restricted range of effect.  The examiner also noted that the Veteran's PTSD symptoms were severe enough to interfere with occupational and social functioning and assigned a GAF score of 65.  

Upon review of the evidence, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's PTSD throughout the pendency of this appeal.  His service-connected PTSD has not resulted in occupational and social impairment with reduced reliability, due to such symptoms as circumlocutory speech, impairment of short and long term memory, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  

As outlined above, the Veteran consistently reported anxiety, sleep difficulty, flashbacks, dreams and nightmares, concentration difficulty, self-isolation, anger, a startle response, and hypervigilance.  He consistently denied suicidal and homicidal ideations, hallucinations, and delusions.  The objective medical evidence of record consistently demonstrated normal speech, thought processes, communication, memory, grooming, hygiene, judgment, and abstract thinking.  Although he reported being easily angered, there was no evidence that this caused any legal or behavioral problems, or had any significant effect on the Veteran's employment or family relations.  Although the Veteran reported having panic attacks, he indicated that he used relaxation techniques to deal with them and there was no evidence that he had ever been treated for such attacks.  Other symptoms indicative of occupational and social impairment with reduced reliability and productivity were not shown.  In addition, the symptoms reflected in the treatment records and VA examination reports, such as routine behavior, self care and normal conversational abilities, along with anxiety and chronic sleep impairment, are contemplated in the criteria for a 30 percent disability rating.

The Veteran demonstrated that he was able to maintain relationships with his immediate family and maintain some friendships with fellow veterans.  Thus, the evidence shows that PTSD was manifested by some social and occupational impairment, but was not manifested by impairment with reduced reliability and productivity due to abnormal speech, comprehension difficulty, memory impairment, or impaired thought processes.  Although he has at times displayed some of the symptoms listed in the criteria for a 50 percent rating, the disability picture presented is inconsistent with a finding of occupational and social impairment with reduced reliability and productivity.

The Board acknowledges that in September 2009, the private examiner assigned a GAF score of 51, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  VA regulations, however, do not dictate that disability percentages are assigned based solely on GAF scores, see 38 C.F.R. § 4.130, and in this case, the overall evidence does not show that the Veteran is entitled to a higher 50 percent rating.  As discussed above, the accompanying qualitative description of the Veteran's psychiatric disability depicts a disability level that most closely approximates the 30 percent rating criteria.  Although the GAF scores are of some probative value, the Board ultimately places more probative weight on the specific clinical findings describing the nature and severity of the Veteran's symptoms.

The Board also notes that the Veteran and his representative specifically requested the assignment of a 70 percent evaluation.  The Board finds, however, that a 70 percent evaluation is not warranted at any time during the appeals period.  The evidence did not demonstrate deficiencies in the areas of judgment or thinking, and did not indicate suicidal ideations; obsessional rituals; illogical or irrelevant speech; near continuous panic or depression affecting his ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; or neglect of hygiene.  Moreover, the Veteran was able to conduct his own activities of daily living, and had some difficulty, but not an inability, in establishing and maintaining relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Accordingly, the Board finds that the overall disability picture over the entire course of the period on appeal most closely approximates the criteria for a 30 percent disability rating.  The preponderance of the evidence is against a rating in excess of 30 percent for PTSD.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 4.3.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran has not reported any symptoms attributed to his PTSD not contemplated by the rating criteria.  The rating criteria specifically contemplates the Veteran's functional impairment as well as his subjective complaints of panic attacks, irritability, depression, anxiety, sleep impairment, and difficulty concentrating.  Thus, the rating criteria are adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, 572 F.3d 1366.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the September 2009 private examination, the Veteran reported that he retired in October 2008 and he has not alleged unemployability due to his PTSD.  At the time of the March 2010 VA examination, he specifically denied that his PTSD caused unemployability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


